In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from stated portions of a judgment of the Supreme Court, Suf*714folk County (McNulty, J.), entered January 9, 2007, which, inter alia, awarded the plaintiff custody of the parties’ children and equitably distributed the marital assets.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The Supreme Court properly awarded the plaintiff custody of the parties’ children. In making a custody determination, the paramount consideration is the best interests of the child (see Eschbach v Eschbach, 56 NY2d 167, 171 [1982]; Friederwitzer v Friederwitzer, 55 NY2d 89, 95 [1982]). “Since the Supreme Court’s determination is largely dependent upon an assessment of the credibility of witnesses and upon the character, temperament, and sincerity of the parents, its determination should not be disturbed unless it lacks a sound and substantial basis in the record” (Bibas v Bibas, 58 AD3d 586, 588 [2009]). Here, the Supreme Court’s determination to award the plaintiff custody of the children has a sound and substantial basis in the record.
Moreover, the Supreme Court properly classified the parties’ marital residence as marital property (see Angot v Angot, 273 AD2d 423, 424 [2000]).
The defendant’s remaining contentions are without merit. Rivera, J.E, Angiolillo, Garni and McCarthy, JJ., concur.